Citation Nr: 1710342	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 4, 2012 and from March 1, 2013 to August 22, 2016.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the Navy from February 1973 to August 1985. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from the May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The Veteran's claims file was subsequently transferred to the RO in Phoenix, Arizona.

In September 2015, the Board noted that a TDIU claim had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the matter for additional development. In April 2016, the Veteran submitted a VA Form 21-8940 indicating that his knees, back, and hearing prevent him from securing or following any substantially gainful occupation. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded by the VA Director, Compensation Service, on an extraschedular basis if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is nevertheless unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

The Board notes that the Veteran is currently in receipt of a temporary 100 percent rating for convalescence resulting from a total left knee replacement procedure effective August 22, 2016, and also received a temporary 100 percent rating from January 4, 2012 to March 1, 2013 for a total left knee replacement. The Board notes that in Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) the Court of Appeals for Veterans Claims (Court) held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU based on that disability as of the effective date of that rating. While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for those periods. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Thus, in the current appeal, the claim for TDIU is moot during the periods of temporary 100 percent schedular ratings for the Veteran's periods of convalescence from knee surgeries.

The Board notes that prior to January 4, 2012, the Veteran was service connected for total left knee arthroplasty, rated as 10 percent disabling, chronic strain of lumbosacral spine with degenerative changes of lumbar vertebrae, rated as 10 percent disabling, and right knee chronic strain/patellofemoral syndrome, rated as 10 percent disabling. Prior to January 4, 2012 his combined disability rating was 30 percent. 

After March 1, 2013, the Veteran's total left knee arthroplasty was increased to 30 percent, and the Veteran was service connected for tinnitus, rated as 10 percent disabling. The ratings for the other service connected disabilities remained the same. From March 1, 2013, to August 22, 2016, his combined disability rating was 50 percent.  

For both periods, the Veteran did not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which requires that, if a Veteran is service connected for multiple disabilities, his total disability rating must be at least 70 percent for two or more service-connected disabilities, with at least one disability rated at least at 40 percent, for an award of TDIU to be made.

It is also the policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Where a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, that would justify a referral to the Director, Compensation Service, for an extraschedular TDIU rating based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, as noted above, for the periods prior to January 4, 2012 and from March 1, 2013, to August 22, 2016, the Veteran was not entitled to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, the Board notes that evidence in the file suggests that the Veteran may have been unable to work for the relevant time periods due to his service-connected knee and spine conditions. In that connection, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) benefits as result of his osteoarthritis and "allied disorders." SSA Disability Determination July 2009. Additionally, the record contains multiple statements from the Veteran that he is unable to work due to his knees and back. See, e.g., February 2011 VA examination; December 2009 Substantive Appeal; January 2014 Statement in Support of Claim.  

The Board is aware that in the February 2014 VA examinations the examiner noted that the Veteran's spine and knees conditions do not impact his ability to work. However, the Veteran was not working during the time of the examinations, and therefore the Board cannot determine whether this impacted the examiner's finding.

Thus, the Board finds that further development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU benefits on an extraschedular basis. Specifically, this matter must be referred to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The claim for entitlement to a TDIU for the periods prior to January 4, 2012 and between March 1, 2013 to August 22, 2016, should be referred to VA's Director of Compensation Service for consideration of an award on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

2.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




